DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “essentially non-catalytic” in lines 20-21. It is not clear what is to be encompassed by the term “essentially non-catalytic”.
The same applies to dependent claims 2-4, 6-10 and 12-15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. (US 2013/0174906) in view of Ghosh et al. (US Patent 4,127,738).
Regarding claim 1, Lindstrom et al. discloses a dye-sensitized solar cell unit (figs. 3-4 and 7-8) comprising:
a working electrode comprising a porous light-absorbing layer (1, figs. 3-4 and 7-8, [0059], [0003]),
a porous first conductive layer (see PCPL layer 3, figs. 3-4 and 7-8) including conductive material for extracting photo-generated electrons from the light-absorbing layer (1, [0037] and [0060]), wherein the light absorbing layer (1) is arranged on top of the first conductive layer (3, see figs. 3-4 and 7-8),
a porous insulating layer (8, figs. 3-4 and 7-8, [0069]) made of an insulating material ([0069]), wherein the first conductive layer (3) is formed on one side of the porous insulating layer (8, see figs. 3-4 and 7-8),
a porous counter electrode (9, figs. 3-4 and 7-8) comprising a catalytic layer and a conductive layer ([0071]) formed on the opposite side of the porous insulating layer (8, see figs. 3-4 and 7-8), wherein the catalytic layer is adapted to accommodate the iodine redox reaction and the conductive layer is in direct contact with the catalytic layer (see [0071]); and 
an ionic based electrolyte (7) for transferring electrons from the counter electrode to the working electrode (e.g. this is the function of the electrolyte).
Lindstrom et al. discloses it is possible to mix in catalytic amounts of platinum with the titanium powder for forming counter electrodes in the DSC (see [0105], also see [0070]). In other words, Lindstrom et al. teaches the porous catalytic layer comprising conductive material (e.g. titanium powder) and catalytic particles (e.g. platinum particles, [0070]) distributed in the conductive material since the catalytic particles are mixed with conductive material. Lindstrom et al. discloses the claimed composition of the porous catalytic conductive layer as claimed, the porous catalytic conductive layer of Lindstrom et al. will display the intended use characteristic “for improving the transfer of electrons from the conductive material to the electrolyte” as claimed. See MPEP 2112.

Lindstrom et al. discloses arranging the ionic based electrolyte (7) to be in contact with the porous counter electrode (9), the porous insulating layer (or separator 8) and the porous first conductive layer (3, [0072]). Lindstrom et al. does not explicitly state the ionic based electrolyte arranged in pores of the porous first conductive layer, the porous catalytic conductive layer and the porous insulating layer. 
However, it would have been obvious to one skilled in the art to have the ionic based electrolyte arranged in pores of the porous first conductive layer, the porous catalytic conductive layer and the porous insulating layer in order to be in contact with the solid parts of the porous layers as explicitly suggested by Lindstrom et al..
Lindstrom et al. discloses the counter electrode (9) normally comprises a catalytic layer and a conducting layer ([0071]), and the counter electrode is platinized TCO layer (see [0059], figs. 1-2). Lindstrom et al. also teaches the conductive powder ink is deposited on the TCO-covered glass ([0110]), wherein TCO materials are known in the art to be indium tin oxide (ITO), aluminum doped zinc oxide, or antimony doped tin oxide (see [0003]). Such TCO materials are considered to be essentially non-catalytic.
Lindstrom et al. does not explicitly show the second conductive layer (or the conducting layer) including conductive material in electrical contact with the porous catalytic layer such that the porous catalytic conductive layer is disposed between the porous insulating layer and the second conductive layer, wherein the second conductive layer is essentially non-catalytic.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used transparent conductive oxide such as indium tin oxide, aluminum doped zinc oxide or antimony doped tin oxide as the conducting layer or as the TCO of the TCO-covered glass (2, fig. 4) and have formed the powder ink of platinum mixed with titanium powder on the TCO-covered glass to form the platinized TCO or catalytic layer on the TCO, because Lindstrom et al. explicitly suggests the counter electrode normally comprises a catalytic layer and a conducting layer ([0071]), and the counter electrode is platinized TCO layer (see [0059], figs. 1-2), and forming the conductive powder ink is deposited on the TCO-covered glass ([0110]).  In such modification, the conducting layer, or the transparent conductive oxide TCO layer, corresponds to the second conductive layer including the conductive material in electrically contact with the porous catalytic layer such that the porous catalytic conductive layer is disposed between the porous insulating layer and the second conductive layer, wherein the second conductive layer is essentially non-catalytic
Lindstrom et al. discloses the first conductive layer (3) is formed on the working electrode (1) of TiO2 (see figs. 3-4, [0054]). The reference does not disclose the first conductive layer comprises an insulating oxide layer formed on the surfaces of the conductive material.
Ghosh et al. discloses forming an insulating oxide layer (109; fig. 4; col. 3, lines 46-51; col. 7, lines 1-16) on the surface of the conductive layer (102, fig. 4) to obtain high open circuit voltage (see example 7). It is noted that high open circuit voltage would provide high efficiency (see [0123] of evidentiary reference to Sugiyama et al., US 2004/0149330).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell unit of Lindstrom et al. by forming an insulating oxide layer on the surface of the first conductive layer (3) as taught by Ghosh et al. such that the insulating layer formed on the surfaces of the conductive material, or the conductive particles, because Ghosh et al. teaches forming the insulating oxide layer on the conductive layer would obtain high open circuit voltage.
Regarding claim 2, modified Lindstrom et al. discloses a dye-sensitized solar cell unit as in claim 1 above, wherein Lindstrom et al. disclose mixing the catalytic particles (e.g. platinum) with the conductive material (e.g. titanium powder, see [0105]). Lindstrom et al. does not explicitly states the catalytic particles are substantially evenly distributed in the conductive material of the porous catalytic conductive layer. However, it would have been obvious to one skilled in the art to have mixed the catalytic particles with the conducive material thoroughly to have the catalytic particles substantially evenly distributed in the conductive material of the porous catalytic conductive layer to provide an evenly distributed catalytic and conducting performance of the catalytic conductive layer. 
Regarding claim 3, modified Lindstrom et al. discloses a dye-sensitized solar cell unit as in claim 1 above, wherein Lindstrom et al. disclose mixing the catalytic particles (e.g. platinum) with the conductive material (e.g. titanium, see [0105]). In other words, the conductive material (e.g. titanium powder) of the porous catalytic conductive layer forms a porous matrix and the catalytic particles (e.g. platinum particles) are distributed in the porous matrix.
Regarding claim 6, modified Lindstrom et al. discloses a dye-sensitized solar cell unit as in claim 1 above, wherein Lindstrom et al. discloses using titanium as the first conductive layer (3, [0055]), and Ghosh et al. discloses using the oxide of Ti as the insulating layer (col. 7, lines 8-12). Oxide of Ti is titanium oxide.
Regarding claim 7, modified Lindstrom et al. discloses a dye-sensitized solar cell unit as in claim 1 above, wherein Lindstrom et al. discloses porous counter electrode (9) comprises conventional carbon-based material such as graphite, carbon black, and platinum particles ([0070]. In other words, the catalytic particles are platinized carbon particles (or carbon based material such as graphite, carbon black mixed with platinum).
Regarding claim 8, modified Lindstrom et al. discloses a dye-sensitized solar cell unit as in claim 1 above, wherein Lindstrom et al. discloses the conductive material of the porous catalytic conductive layer is titanium (see [0105]).
Regarding claim 10, modified Lindstrom et al. discloses a dye-sensitized solar cell unit as in claim 1 above, wherein Lindstrom et al. discloses it is preferred that the maximum particle size is kept below 1m ([0102]). Lindstrom et al. does not explicitly disclose at least 80% of said catalytic particles have a diameter less than 50 nm. However, it would have been obvious to one skilled in the art to modify the solar cell unit to have selected at least 80% of the catalytic particles to have a diameter less than 50 nm in the range of below 1m to keep the maximum particle size below 1m as explicitly taught by Lindstrom et al. Furthermore, selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 12, modified Lindstrom et al. discloses all the structural limitation of the claimed a dye-sensitized solar cell unit as in claim 1 above, the solar cell unit of modified Lindstrom et al. will display the properties of producing at least 5 W/cm when the light intensity received by the light-absorbing layer is 200 Lux, and at least 600 W/cm2 when the light intensity received by the light-absorbing layer is 20000 Lux as claimed. See MPEP 2112.
Regarding claim 13, modified Lindstrom et al. discloses all the structural limitations of the claimed dye-sensitized solar cell unit as in claim 1 above, the solar cell unit of Lindstrom et al. will display the properties of generating a voltage varying less than 40% when the light intensity received by the light-absorbing layer is varying between 200 and 50000 Lux. See MPEP 2112.
Regarding claim 14, modified Lindstrom et al. discloses all the structural limitations of the claimed dye-sensitized solar cell unit as in claim 1 above, the solar cell unit of modified Lindstrom will display the properties of producing a current of at least 15 A/cm2 when the light intensity received by the light-absorbing layer is 200 Lux, and the current produced by the solar cell unit is linearly increasing when the light intensity received by the light-absorbing Iayer increases from 200 to 20 000 Lux. See MPEP 2112
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Lindstrom et al. (US 2013/0174906) as applied to claim 1, and further in view of Park et al. (US 2008/0083454).
Regarding claim 4, modified Lindstrom et al. discloses a dye-sensitized solar cell unit as in claim 1 above, wherein Lindstrom et al. discloses the catalytic conductive layer comprises metal catalytic particles (e.g. platinum) and the conductive material is titanium ([0105]), 
Modified Lindstrom et al. does not explicitly teach the catalytic conductive layer comprises between 1-50% by weight of catalytic particles, 
Park et al. discloses a catalytic conductive layer comprising about 0.1 to 80 weight percent of metal catalytic material in the mixture because the efficiency would decrease if the content is less than 0.1 wt% and be economically unfavorable if the content is greater than 80 wt% ([0035]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the catalytic conductive layer of modified Lindstrom et al. by using 0.1wt% to 80wt% of metal catalytic, e.g. platinum, to balance the efficiency and economical favor as taught by Park et al. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 1-50% by weight the range of 0.1 to 80 wt% disclosed by Park et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 9, modified Lindstrom et al. discloses a solar cell as in claim 1 above, wherein Lindstrom et al. discloses the catalytic conductive layer comprises graphite, carbon black, and platinum particles and carbon nanotubes can also be used in such mixture ([0070]), or the catalytic conductive layer is platinized carbon. Lindstrom et al. also discloses mixing an amount of platinum to titanium powder ([0105]).
Modified Lindstrom et al. does not disclose mixing the platinized carbon, or the mixture of graphite, carbon black, carbon nanotubes and platinum, to the titanium powder.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify catalytic conductive layer of modified Lindstrom et al., by mixing the platinized carbons, or mixture of carbons with platinum, to titanium powder to form the catalytic conducting layer, because Lindstrom et al. teaches mixing catalytic material (e.g. platinum) with titanium ([0105]) and titanium have high corrosion resistance capable of withstanding corrosive attack by the electrolyte ([0057]). 
Modified Lindstrom et al. do not teach the porous catalytic conductive layer comprises between 50 and 90 % by weight of titanium, at least 5 % by weight of carbon, and at least 0.001 % by weight of platina.
Park et al. discloses a catalytic conductive layer comprising metal catalyst and carbon such as carbon nanotubes with the content of the metal catalysts to be 0.1 to 80 wt% ([0035]), wherein metal catalysts include titanium. As such the carbon content is found to be 20-99.9 wt%. 20-99.9 wt% is right within the claimed range of at least 5%.
It would also have been obvious to one skilled in the art to have used 0.1 to 80wt% of titanium, or metal catalyst, and the balance of 20-99.9wt% of the platinized carbon, or mixture of carbon based materials, to balance the efficiency and economical favor as taught by Park et al. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 50-80 by weight for the titanium in the range of 0.1 to 80 wt% disclosed by Park et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 
Furthermore, it would have been obvious to one skilled in the art to have used the content of platina, or the like of platinum, to be at least 0.1wt% as taught by Park et al., because Park et al. teaches using less than 0.1wt% would decrease the efficiency of the solar cell. (see [0035]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lindstrom et al. (US 2013/0174906) as applied to claim 1, and further in view of Yamamoto (US 20160329737)
Regarding claim 15, modified Lindstrom et al. discloses a dye-sensitized solar cell unit as in claim 1 above, Lindstrom et al. also discloses including an encapsulation (see sealing compounds (see substrate 2 and sealing compounds 10a-c, figs. 7-8) encapsulating the solar cell unit (see figs. 7-8), a first conductor (12a/11a) electrically connected to the first conductive layer (3), and at least one second conductor (12b/11b) electrically connected to the second conductive layer (e.g. TCO of the TCO covered glass 2).
Modified Lindstrom et al. does not disclose using the solar cell as the photovoltaic charger (200) contains only one single solar cell unit and a boost converter electrically connected to the first and second conductors, and the boost converter is adapted to step up the voltage from the solar cell unit while stepping down the current from the solar cell unit.
Yamamoto discloses a photovoltaic charger comprising only a solar cell unit (or solar battery) and the boost converter (or DC/DC) electrically connected to the solar cell unit (or solar battery) inherently by electrical conductors of the solar cell unit, wherein the boost converter is a well-known voltage step up and current step down converter (see [0080] of evidentiary reference to Geil, US 2016/009152). In other words, the boost converter of Yamamoto is adapted to step up the voltage from the solar cell unit while stepping down the solar cell current from the solar cell unit as claimed.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the solar cell unit including the encapsulation and the conductors of modified Lindstrom et al. in the charger for the environmental power generation as taught by Yamamoto et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of Patent No. 10,964,486.
Although the conflicting claims are not identical, claims 1-4, 6-10 and 12-15  of the instant application are directed to an invention not patentably distinct from invention recited in claims 1-21 of U.S. Patent No. 10,964,486 because said instant claims 1-4, 6-10 and 12-15 recite only the limitations which are also recited in conflicting claims 1-21 of U.S. Patent No. 10,964,486 as claims 1-21 of U.S. Patent No. 10,964,486 recite a dye-sensitized solar cell unit comprising a working electrode, a porous first conductive layer, a porous insulating layer, a counter electrode comprising a porous catalytic conductive layer and a second conductive layer as claimed (see claim 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726